Leon Ehrlich, Deputy Attorney General, and Thomas D. McBride, Attorney General,
—You have requested our opinion whether the Department of Mines and Mineral Industries has jurisdiction *700of a .bituminous mine in whose operation only one person is engaged. , ■
The Act of June 9, 1911, P. L. 756, sec. 3, art. XXVIII, as last amended by the Act of July 17, 1957, P. L. 977, 52 PS § 1393, provides:
“The provisions .of this act shall'apply to every bituminous coal mine in the Commonwealth, but no mine employing less than five persons on the inside in any twenty-four hour period need have a mine foreman. A person shall be designated by the operator to be equally responsible as a mine foreman under this act.”
The words of the statute as to applicability of its provisions are clear and without ambiguity, and must, therefore, be followed.
This section of the law as originally enacted in 1911 provided that the Bituminous Mine Law would not apply to mines where fewer than 10 persons were employed or engaged in work inside the mine in any one period .of 24 hours. The amendment of 1933 made the act applicable to all mines having five’ or more persons working within the mine in any one period of 24 hours, and further provided that a mine inspector could inspect and act in certain matters in mines where two to five persons were employed or worked. The legislature in 1956 made the act applicable “to every bituminous coal mine in the Commonwealth”: Act of April 4,1956, P. L. 1396, 52 P'S §1393. Since 1956 the only legislative exception allowed is the one permitting mines employing less than five persons to operate without a mine foreman. But even in allowing this one exception, the legislature required that someone be required to assume the responsibility which the law imposes on mine foremen.
The objective of the mining laws of the Commonwealth is the safety of not only those persons employed, but those persons operating a mine, and statutory con*701struction should favor safety provisions, even were the wording of the act not as clear as it is.
■We are of the opinion, - and you are accordingly advised, that the jurisdiction of your department under this act extends to every bituminous coal mining operation whether operated with or without employes and regardless of the number of persons engaged in its operations.